Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered February 1, 2007, convicting defendant, upon his plea of guilty plea, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to a term of 2½ years, unanimously affirmed.
Defendant made valid written and oral waivers of his right to appeal (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248 [2006]), which foreclose his excessive sentence claim. In any event, were we to find that defendant did not make a valid waiver of his right to appeal, we would find no basis for reducing the sentence. Defendant received the minimum prison sentence permitted by law, and we reject his argument that his two-year period of postrelease supervision should be reduced to one year in the interest of justice. Concur—Tom, J.P., Saxe, Sullivan, Gonzalez and Sweeny, JJ.